DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ciervo (US 2015/0097050 A1) in view of Waters et al. (US 6,802,830 B1).
Ciervo (US’ 050 A1) teaches an ultrasonic cosmetic applicator for spraying a tanning solution and moisturizing agents onto the body or face as claimed in claim 1 (see abstract).
However, the instant claim differs from the teaching of Ciervo (US’ 050 A1) by reciting that the moisturizing and tanning solution are applied to the applicator in separate steps.
Waters et al. (US’ 830 B1) in analogous art of cosmetic formulation, teaches a pump system (applicator) in which the first container containing a solution A and a second container containing a solution B, wherein solution A and the solution B may be tanning solution or moisturizing solution (see col. 4, lines 44-50).
 Therefore, in view of the teaching of Waters et al. (US’ 830 B1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the applicator of Ciervo (US’ 050 A1) in order to allow the applicator to have different containers for tanning solution and moisturizing agents as taught by Waters et al. (US’ 830 B1), and, thus, the person of the ordinary skill in the art would expect that the tanning solution and the moisturizing agents can applied to the containers of the applicator in separate steps and would also expect that this applicator to have similar property to those claimed, absent un expected results.  

	The disclosures of Ciervo (US’ 050 A1) and Waters et al. (US’ 830 B1) as described above, do not teach or disclose sponge or roller as claimed.
	Stephens et al. (US’ 113 A1) in other analogous art of cosmetic formulation, teaches a cosmetic compositions that may be used in a combination with substrate to form a skin care kit, the substrates include sponges and roller and wherein the composition may be applied to the substrate by the consumer immediately prior to application to the skin as claimed in claims 2, 5 and 7 (see page 6, paragraph, 0078). Stephens et al. (US’ 113 A1) also teaches a cosmetic composition comprising skin lipids (moisturizer) for enhances the skin benefit properties by providing reduced water loss (reducing evaporation) as claimed in claims 10-11 (see page 4, paragraph, 0041), wherein the tanning agent comprises dihydroxyacetone in the amount of 1.2 to 2.5% and erythrulose as claimed in claims 12-14 (see page 2, paragraphs, 0025-0028).  
	Therefore, in view of the teaching of Stephens et al. (US’ 113 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic applicator of Ciervo (US’ 050 A1) by incorporating the sponge and roller as taught by Stephens et al. (US’ 113 A1) to arrive at the claimed invention. Such a modification would be obvious based on the teaching of Stephens et al. (US’ 113 A1) that refers to the skin care kits such as sponges and roller to prevent the accidental application of the cosmetic composition to areas of the body where it is not required or desired (see page 6, paragraph, 0078), and, thus, the person of the ordinary skill in the art 
Allowable Subject Matter
Claims 3-4, 6, 9 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach or disclose the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EISA B ELHILO/Primary Examiner, Art Unit 1761